Exhibit 10.1 NORTH AMERICA TECHNOLOGY AGREEMENT This Agreement is entered into as of the 20th day of October, 2009, by and between SNRG Corporation, a Nevada Corporation,with a office located at1800 St James Place, Ste 306, Houston Texas, 77056 (hereinafter referred to as the “Buyer”), and.Vega Invest AGD/B/A Enviropark Global AG with registered offices located at Marktgasse 7, 8640 Rapperswil, Switzerland,(hereinafter referred to as “Seller”). The Buyer and Seller together, the “Parties”. RECITALS WHEREAS, Seller owns certain intellectual property and patent rights to certain proprietary waste recycling processes, products related thereto, and all intellectual property rights associated therewith (the "Technology"). WHEREAS, Seller is the sole owner of certain related proprietary inventions, devices, formulas, processes, documentation, notes, flow charts, manuals, plans, technology, know-how, customer lists, price lists, cost information, policies, techniques, trade practices, methods of operation, and trade secrets of every kind or character relating to the Technology and to certain post-consumer and post-industrial waste recycling and virgin material recovery process’s, whether or not patentable or copyrightable ("Technical Information") and is willing to sell and assign to Buyerexclusive North American rights with respect thereto, as hereinafter set forth below. C.
